Citation Nr: 1216078	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by the RO which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era.  

3.  The immediate cause of the Veteran's death on May [redacted], 2005 is shown to have been the result of chronic lymphocytic leukemia.  

4.  The Veteran's chronic lymphocytic leukemia was first clinically demonstrated many years after service, and there is no competent evidence of a causal connection between the Veteran's leukemia and military service or any incident therein, to include any exposure to herbicide agents.  

5.  The Veteran was not service-connected for any disability at the time of his death.  

6.  A disability of service origin did not cause or contribute to the Veteran's death.  



CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.312, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims (Court) has further held that in the context of a claim for DIC benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. (2007).  

The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in December 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Hupp v. Nicholson, 21 Vet. App. (2007).  The appellant was informed that to prevail on this matter, evidence was needed which showed that a service-connected disability caused or contributed to cause the Veteran's demise.  

With respect to the duty to assist in this case, the Veteran's service treatment records and all available private medical records have been obtained and associated with the claims file.  Further, the appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The record contains sufficient competent medical evidence to decide the claim.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Laws & Regulations

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).  

Service connection may also be established if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (emphasis added) and has a disease listed at section 3.309(e) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Pursuant, in pertinent part, to 38 C.F.R. § 3.309(e), chronic lymphocytic leukemia manifested at any time after service shall be service connected, if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Cause of Death

The appellant contends that the Veteran's chronic lymphocytic leukemia was due to herbicide exposure from his service in Vietnam.  The Board notes that prior to his death, the Veteran asserted that he was exposed to herbicides from servicing planes that had flown missions over Vietnam, but that he did not claim to have served in or visited Vietnam during service.  

In this case, the Board has reviewed all the evidence of record, including but not limited to the appellant's contentions, the Veteran's service treatment records (STRs), service personnel records, and the private medical records received from sources provided by the appellant.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the appellant will be summarized where appropriate.  

The Veteran died in May 2005.  The certificate of death listed the immediate cause of death as chronic lymphocytic leukemia.  The other condition which contributed to death was cardiac failure.  At the time of his death, the Veteran was not service-connected for any disability.  

The Veteran's service personnel records showed that he was an aircraft maintenance technician for F-105 jet aircraft, and that he had one year of foreign service in Thailand from October 1968 to October 1969.  The service records do not show any temporary duty assignments or visitations to Vietnam.  

Regarding the Veteran's service in Thailand, the Board notes that a search of Department of Defense records pertaining to use of herbicides outside of Vietnam showed that certain herbicides, including Agent Orange were used in a test program to determine the effectiveness in the defoliation of vegetation in Thailand in 1964. VA Manual M21-1MR, Part IV, Subpart II, (2)(c)10.    

Concerning the claim of service connection for the cause of the Veteran's death as a residual of exposure to herbicides, the law is clear that the individual must have served in the Republic of Vietnam, in the waters offshore, or in some other location which involved duty or visitation in the Republic of Vietnam, and that his death was due to one of the presumptive disease associated with herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii)(2011).  As the Veteran did not serve in Vietnam at anytime during active service and, is not otherwise shown to have been exposed to herbicides during service, there can be no basis to grant service connection based on presumption of exposure to herbicides.  As to the assertion that the Veteran may have been exposed to herbicides from servicing aircraft that had flown missions over Vietnam, no competent evidence has been submitted to support that assertion.  Therefore, service connection for the cause of the Veteran's death due to herbicide exposure is not warranted.  

The Board also observes that the Veteran's STRs are silent for any abnormalities or diagnosis of chronic lymphocytic leukemia during service or until decades after discharge from service.  The medical evidence obtained during the pendency of this appeal showed that the Veteran had persistent febrile episodes and profound weakness for several weeks prior to seeking medical attention in September 2004.  A pathology report a biopsy in October 2004, revealed malignant lymphocytic type lymphoma.  Over the next several months, the Veteran underwent Fludarabine based chemotherapy and Campath therapy without improvement, and subsequently died on May [redacted], 2005.  

Thus, the evidence does not show any evidence of a malignant tumor or chronic lymphocytic leukemia in service, within one year of discharge from service, or until some 34 years after service separation.  Further, the appellant has not presented any evidence of a nexus between an event in service and the Veteran's chronic lymphocytic leukemia.  Accordingly, there is no basis to grant service connection based on the one year presumption of service incurrence under the provisions of 38 C.F.R. §§ 3.307, 3.309, or to otherwise find a link between the Veteran's fatal illness and service.   

To the extent that the appellant contends that the Veteran's death was due to exposure to herbicides while serving in Vietnam, her opinion is of no evidentiary weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As discussed above, the Veteran's service personnel records showed that his only foreign service was one year in Thailand.  There is no showing that he visited or served in Vietnam at anytime during his four years of active service.  

While the appellant believes that the Veteran's chronic lymphocytic leukemia was due to herbicide exposure in service in Vietnam, she has not presented any competent evidence to support that assertion.  As there is no competent evidence of record suggesting a connection between any claimed in-service exposure to herbicides and the Veteran's fatal chronic lymphocytic leukemia, and no evidence of any manifestations or symptoms attributable to his lymphocytic leukemia in service or until more than three decades after his discharge from service, the Board finds no basis for a favorable disposition of the appellant's claim.  Accordingly, the appeal is denied.  

Because the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, the benefit of the doubt doctrine does not apply.  






ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


